Case 1:16-cv-00375-AJT-JFA Document 354 Filed 01/31/20 Page 1 of 2 PageID# 17346



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 Anas ELHADY, et al.,                 )
                                      )
       Plaintiffs,                    )
                                      )
 v.                                   )     Case No. 1:16-cv-375 (AJT/JFA)
                                      )
 CHARLES H. KABLE, et al.,            )
                                      )
       Defendants.                    )
 ____________________________________)

   MOTION TO RE-CERTIFY THE COURT’S DISPOSITION OF COUNTS I AND III
          FOR INTERLOCUTORY APPEAL UNDER 28 U.S.C § 1292(b)

            Defendants hereby move to Re-Certify the Court’s Disposition of Counts I and III for

 Interlocutory Appeal Under 28 U.S.C. § 1292(b). The reasons for granting the motion are elaborated

 in the accompanying memorandum of law. Government counsel has conferred with Plaintiffs’

 counsel, who indicated that Plaintiffs oppose this motion.


 Dated: January 31, 2020                                      Respectfully submitted,

                                                              G. ZACHARY TERWILLIGER
                                                              United States Attorney

                                                              JOSEPH H. HUNT
                                                              Assistant Attorney General
                                                              Civil Division

                                                              ANTHONY J. COPPOLINO
                                                              Deputy Director
                                                              Federal Programs Branch

                                                              AMY POWELL
                                                              DENA M. ROTH
                                                              ANTONIA KONKOLY
                                                              CHRISTOPHER HEALY
                                                              Trial Attorneys, Federal Programs Branch
                                                              United States Department of Justice
                                                              Civil Division, Federal Programs Branch
                                                   1
Case 1:16-cv-00375-AJT-JFA Document 354 Filed 01/31/20 Page 2 of 2 PageID# 17347



                                              1100 L Street, N.W. Rm 11204
                                              Washington, DC 20530
                                              Tel: (202) 514-2395
                                              amy.powell@usdoj.gov
                                              dena.m.roth@usdoj.gov
                                              antonia.konkoly@usdoj.gov
                                              christopher.healy@usdoj.gov

                                              /s/ Lauren A. Wetzler
                                              LAUREN A. WETZLER
                                              Chief, Civil Division
                                              Assistant United States Attorney
                                              2100 Jamieson Ave.,
                                              Alexandria, VA. 22314
                                              Tel: (703) 299-3752
                                              Fax: (703) 299-3983
                                              Lauren.Wetzler@usdoj.gov




                                       2
